Citation Nr: 1430807	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for a back condition.

In December 2010, the Veteran withdrew his request for a hearing.

This appeal was remanded by the Board in December 2011 for additional development.  The Veteran was provided a supplemental statement of the case in August 2012.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the December 2011 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Back symptoms were not chronic in service or continuous since service separation.

2.  Arthritis did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's current back disability is not etiologically related to active service.
CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In August 2007 and February 2008 letters, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  These letters also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Veteran was provided a statement of the case in August 2008, and supplemental statements of the case in February 2010 and August 2012.

VA also satisfied its duty to assist the Veteran in the development of the claim.  Service treatment records, private treatment records, VA medical records, and lay statements have been associated with the record.  The Veteran was provided an adequate VA examination for compensation purposes in December 2011.  A history was recorded, including statements made by the Veteran, a complete examination was performed with appropriate testing, and the Veteran's record was reviewed.  The examination report with nexus opinion have been attached to the claims file.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Back Disability

The Veteran contends that his back disability is due to service; specifically that he hurt his back in 1991 when a tank fell off a 12 foot embankment and resulted in him assisting in putting both tracks back on the tank manually.  He reported that he did not seek medical care because he was in a war zone, and that he did not worry about his back problems until he hurt badly and could not walk.  The Veteran also reported that he went to the VA for medical care for his back in 2006 when he woke up and could not walk.  The Veteran further reported that he lifted and carried very heavy equipment in active service.

The Board finds that back symptoms were not chronic in service or continuous since service separation; and arthritis did not manifest to a compensable degree within one year of service separation.  Service treatment records include one notation in April 1988 for neck and back pain follow up.  There is no other indication of complaints of back symptoms, treatment of, or diagnosis of the back in the service treatment records.  In November 1990, the Veteran indicated on his Report of Medical History that he did not have recurrent back pain or arthritis; and his Report of Medical Examination indicates his spine was normal.  The first evidence of arthritis in the record appears eight years after service separation in a November 1999 private magnetic resonance imaging (MRI) report that notes an impression of a mild L4-5 central spinal stenosis with central disc herniation and bilateral facet osteoarthropathy, and L5-S1 central disc herniation.  In October 2003, a VA treatment note indicates an MRI of the back revealed some disc desiccation and Social Security Administration (SSA) records from February 2006 provide a diagnosis of L4-L5 and L5-S1 disc herniation with degenerative joint disease.

The Veteran was afforded a VA examination in December 2011, in which he reported that he was injured in a tank motor vehicle accident in 1991 and was seen by a medic, but not much could be done until he was out of Iraq.  He also reported that he started seeing doctors right away in the 1990s concerning "chronic" low back pain.  The Veteran further reported that he had experienced low back pain with severe flare ups since the injury in service and over the years it had gotten worse.  The Veteran recalled multiple episodes of re-injury to his back over the years (poured cement in 1992/1993 and had a severe flare up), but stated that symptoms all began during service.

The Veteran and his wife are competent to report his back symptoms as they observed them.  The Veteran's statements regarding his back injury in service and treatment for his back, however, are inconsistent, which limits the credibility and probative value of these statements.  The Veteran reported that "even though [he] did not seek medical [care] while in service for [his] back, [he] knew it was due to riding and working on the tank.  See VA Form 9, Appeal to Board of Veterans' Appeals, received August 2008.  However, he reported to the December 2011 VA examiner that he was seen by a medic after the tank incident in 1991.   See VA examination report, dated December 2011.  He stated in December 2011 that he sought treatment right away in the 1990s for his back condition, but also reported in January 2012, in response to a request for records following the December 2011 Board remand, that he had not received any private treatment for his disability.  See VA Form 21-4138, Statement in Support of Claim, received January 2012.  The first VA treatment record for the Veteran's back is in 1999.  At a VA neurology consultation in August 2003, he reported that he experienced some back pain two years prior, and MRI showed a herniated disc, his symptoms improved, and then resolved for over a year.  Three years later, in August 2006, the Veteran reported that his back discomfort started 3-4 years prior and was not related to any particular activity, but simply appeared.  See VA treatment record, dated August 2006.  The Board also notes that the Veteran reported injuring his back multiple times working construction in the 1990s.  See VA examination report, dated December 2011.

The Board also notes that the Veteran's service connection claims to VA for other disabilities in November 2005 did not include or mention a back disorder; the first time the Veteran had asserted a back disorder was incurred in service was in July 2007.  See Cromer v. Nicholson, 19 Vet. App. 215   (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim). 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496   (1997)); however, here, the Veteran filed claims for service connection, but did not mention a back disorder or back symptoms at that time.  This suggests to the Board that there was no pertinent back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 2005 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in another instance where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a back disorder at the time of the November 2005 claims, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of back symptomatology at the time he filed the claims.

The Board further finds that the weight of the competent and probative evidence demonstrates that the claimed back disorder is not etiologically related to service.  The December 2011 VA physician reviewed the Veteran's claims file in full and found that there was no clear evidence to support the Veteran had a back injury leading to a chronic back condition due to his military service.  The VA physician noted that the only mention in his service treatment records was a reference in a master problem list dated April 1988, "neck and back pain follow up," and there were no other mention of any back problems.  The VA physician also noted that in a November 1990 [physical examination], the Veteran checked "no" to recurrent back pain, and there is no mention of any back problems by the physician.  The VA physician further noted that review of the Veteran's medical records after leaving service indicate that his chronic back condition with herniated disc disease was diagnosed after service separation.  Furthermore, the VA physician identified that the earliest record found [of a back condition] is in 1999 per MRI report, which was nine years after the Veteran left active service.  The VA physician also recorded that the Veteran did not file for [disability benefits] for a back condition until after he had filed and been denied benefits for a neck condition.  The VA physician opined that it is less likely than not that the current back condition originated in service.  The Board finds this medical opinion probative in determining whether the Veteran's current back disability is etiologically related to active service.

The Board also finds that the Veteran and his wife, as lay persons, are not competent to determine the etiology of the Veteran's current back disability, as that requires medical training and expertise they do not possess.  Therefore, the Veteran's and his wife's statements, in regards to the etiology of his current low back disability are assigned no probative weight.  

The Board further finds that the contemporaneous in-service reports by the Veteran, and clinical findings during service, as well as the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service, are more probative than the statements regarding a back disability made pursuant to the recent claim for compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Pond v. West, 12 Vet. App. 341 (1999).

The Board finds that the contemporaneous in-service evidence and December 2011 VA examination outweigh the Veteran's and his wife's recent lay statements asserting chronic back symptoms in service and since service separation.  As such, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's back symptoms were not chronic in service or continuous since service separation, and his current back disability is not etiologically related to active service.  Therefore, the Board finds that the weight of the evidence, lay and medical, is against service connection for a back condition, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a back condition is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


